In a proceeding pursuant to CPLR article 78 to review a determination which terminated petitioner’s employment as a secondary school teacher, he appeals from a judgment of the Supreme Court, Nassau County, dated March 5, 1974, which denied his application and dismissed the petition. Judgment reversed, on the law, with $20 costs and disbursements, determination annulled, and respondents are directed to reinstate petitioner as of the date of his dismissal, with full economic benefits. Petitioner, a tenured teacher with certification in Latin and Driver Education, did not lose his tenure by voluntarily transferring from the Latin Department, in which he had taught continuously from the date of his appointment, to the Driver Education Department. Petitioner’s tenure was in the area of secondary school instruction, which area encompasses both Latin and Driver Education. Respondents lack the authority to designate these subjects as distinct tenure areas (Matter of Baer v Nyquist, 34 NY2d 291). Consequently, petitioner was not dischargeable at will (Education Law, § 3020-a). Rabin, Acting P. J., Latham, Cohalan, Brennan and Shapiro, JJ., concur.